Grant, J.
(after stating the facts). 1. A second deposition of the cashier was taken, after due notice, in Fredonia. Counsel for the defendant objected to the introduction of this deposition in evidence. Its admission rested in the sound discretion of the court, in the same manner as the recall of a witness for further examination rests in its discretion. The second deposition was taken mainly to show the condition of White’s account, which was not given in the first deposition. We think there was no error in admitting it.
2. We think the evidence on the part of the plaintiff *676conclusively established that it was a bona fide purchaser of these notes. It paid for them by crediting the amount thereof upon White’s account, and permitting him to check It all out before their maturity. Defendant gave notice of fraud in the inception of the notes. Plaintiff then assumed the burden of showing bona fides. It was then incumbent upon defendant to first show some evidence of mala fides, before introducing evidence of fraud. The case is within Drovers’ Nat. Bank v. Blue, 110 Mich. 31 (67 N. W. 1105, 64 Am. St. Rep. 327). It was immaterial that subsequently White, who kept his account at the bank, had deposits equal to or exceeding the amount of these notes.
The judgment is affirmed.
The other Justices concurred.